BLAIR, J.
— Relator appeals from a judgment for respondents rendered in the Lewis Circuit Court in a proceeding by qwo warranto, begun for the purpose o'f testing the validity of the organization of a consolidated school district in that county. The facts necessary to an understanding of the questions presented are stated in the course of the opinion.
Records of Consolidated School District. I. It is contended the petition and the certificate of the proceedings at the election. (Sec. 3, Laws 1913, PP'. 722, 723) were incompetent because not shown to have been spread of record by the county superintendent. Sections 10929 and 10931, Revised Statutes 1909, are relied upon. These sections provide for no records. They require the superintendent to- deliver “all books, papers, certificates, stub books and records” to his successor, and thereby imply records are required by other statutes. The documents objected to are governed by the act referred to, and it makes no provision for their recording. That act is satisfied when the petition and certificate are deposited with the superintendent. [State ex inf. v. Clardy, 267 (Mo. 371.] The documents offered were marked filed and were produced by the superintendent. It may be, as suggested, that recording the petition and certificate would better preserve the evidence of the organization of the district. That is matter for the Legislature.
*105Existingf Districts. *104II. In forming the new district common school districts were divided. It is insisted the welfare of the *105excluded parts of such districts was not given due consideration. The statute does not make this a judicial question, but invokes for its settlement the discretion of the superintendent, in the first place, and then submits it, with the rest, to the voters at the election required to be held. This infringes no constitutional right. [State ex inf. v. Jones, 266 Mo. l. c. 197.] The statute (Sec. 5, Laws 1913, p. 723) provides procedure for annexation of fractional districts to the consolidated district, and also provides a summary method of annexation to adjacent common school districts. What method might apply to annexation to- an adjoining city, town and village district is not presented for decision.
Notices III. It is urged the organization is void because the notices posted failed to set out the description and boundaries of the proposed district. The statute (Laws 1913, sec. 3, p. 722) requires that the superintendent shall-call the election “by posting within the proposed district ten notices in public places, stating the place, time and purpose of such meeting. At least fifteen -days’ notice shall be given and the meeting shall commence at two o’clock p. m. on the date set. The county superintendent shall also post within said proposed district five plats of the proposed consolidated district at least fifteen days prior to the date of the special meeting.” It further provides that a copy of the petition and plat shall be filed with the county clerk and that one plat shall be taken to the special meeting. In case the district as established includes territory in more than one county a copy of the petition and plat is required to be filed with the county clerk of each county affected.
The decisions principally relied on in this connection are School Dist. No. 1. v. School Dist. No. 4, 94 Mo. l. c. 618, 619; State ex rel. v. Eden, 54 Mo. App. l. c. 34 et seq.; and School Dist. No. 4 v. Smith, 90 Mo. App. *106215. In these cases the courts were dealing with changes in school districts and interpreting statutes which respectively provided for “notice of required change,” “notice of desired change,” and notice of “proposed change.” These expressions are practically equivalent. That language was held to mean that the notice itself must describe the change it was proposed to make in district boundaries. The statute applicable in this case requires the notice to state the ‘ ‘time, place and purpose ’ ’ of the meeting. It is argued the use of the word “purpose” imposed the duty of setting out the exact boundaries. It is true the word might be given such a construction. It is to be observed, however, that there was already (cases last cited) employed in statutes in pari materia language having a judicially determined meaning adequate to express the idea now asserted to be contained in the word “purpose” as used in the act before us. The use of this language was avoided by the Legislature.
Again, in the very act itself, the Legislature used the words “exact boundaries” in one connection in which it desired to require the setting out of the exact limits of the district. In addition, the act provides for the posting of plats in five public places, which plats are designed to inform the voter of the exact boundaries of the proposed district. In view of these things and of the fact that the act is to be liberally construed (State ex inf. v. Jones, 266 Mo. l. c. 201) the word “purpose” ought not to be given a construction which would require in the notice more than a statement of the general purpose of the meeting to be held pursuant thereto. The notice, so written, is sufficient to advise the citizens of the community that a meeting is to be held at a stated time and place for the purpose of forming a consolidated school district The notice, under the law every citizen is presumed to know, implies the posting of plats which each citizen can then examine. *107Whether the Legislature should require more' specific notice and require a plat to accompany every notice posted, is a question for it to decide. [State ex inf. v. Jones, 266 Mo. l. c. 201.] The notice in this case specifically stated that it was proposed to organize a consolidated school district “in this community with boundaries as laid out on the plats posted.” With five of the ten required notices a plat was also posted. The point is ruled against appellant.
pface'of*61 Meeting, IV. The certificate of the proceedings of the special meeting did not expressly state that the meeting was held at the “Gem Theatre,” that being'the particular place of meeting mentioned in the no^ee- II did state that “a meeting of the qualified voters of the proposed consolidated school district as per attached notice and plat, met at two o’clock p. m. at Lewistown, Missouri, April 6, 1914.” As-ra matter of fact the meeting was held at the time and place the notice specified, but it is insisted oral evidence was inadmissible to supplement the certificate in this respect. The authorities relied upon announce the rule that when a statute creating a corporation and providing for its proceedings requires such proceedings to be preserved in a record kept for that purpose, then such record is the only proper evidence of such proceedings. [State v. Lawrence, 178 Mo. l. c. 374.] The applicable statute does not require the chairman and secretary’s certificate to state the place of meeting. They are merely required to certify the proceedings of.the meeting. Oral evidence was admissible. Further, the certificate clearly implies the meeting was held at the particular place specified in the notice, reciting that it was held “as per the attached notice.” Under the rule requiring the act to be liberally construed, the proceedings cannot be held void on this ground.
*108piats Y. It is insisted, finally, that the plats posted were insufficient in that they (1) did not set out the exact boundaries of the proposed district, and (2) that the boundaries as set out in two plats in evidence did not exactly coincide.
(a) The first of these positions is based upon the fact that a relatively small portion of the boundary of the proposed district was represented by an irregular line which did not follow the section lines or lines of subdivisions of sections. This objection cannot be sustained. The plat was drawn to a regular scale, and there is no difficulty, in such case, of determining the exact position of every point in the irregular line.
(b) The discrepancy between the two plats, if any, is extremely slight. The area of the district is more than twenty-five square miles, and its boundary line is about twenty-three miles. The lines follow the section lines or subdivisional lines throughout except for the major part of the line through section 32 of township 62, range 9. This portion of the boundary is represented by an irregular line which some of the evidence tends to show follows a creek. In the two plats before us the irregular lines representing part of the boundary in section 32 are not exactly alike. One is in part heavier than the other and parts of it heavier than other parts. This partially explains the discrepancy. One is slightly more regular in its curves and approaches a little nearer the quarter-quarter section line across the south half of section 32. It is difficult to discern any substantial difference between the two lines. Careful measurement, however, indicates one plat includes, by reason of differences in these irregular lines, probably fifteen or twenty acres more than the other. This out of a total of well over sixteen thousand acres. No evidence of fraudulent intent appears. No evidence indicates any residence is affected by the discrepancy. There is no reasonable ground for believing any voter could have been misled to his prejudice. The *109discrepancy is apparently due to the county superintendent’s lack of suitable instruments for laying down, with absolute exactness, irregular lines in tbe plat. We do not regard tbe discrepancy, in these circumstances, as fatal to tbe organization of tbe district. Tbe fifteen or twenty-acre tract affected is proportionately inconsiderable and could hardly have affected tbe voter, since tbe difference in tbe lines is barely appreciable. What is said is not intended to affect any question of tbe taxation of tbe inconsiderable tract affected. Tbe judgment is affirmed.
All concur, Bond, J., in the result.